' MOSCOWITZ, District Judge.
This is an application to confirm the referee’s order herein directing the bankrupt to surrender to the trustee in bankruptcy three life insurance policies or pay to the said trustee the cash surrender value thereof as of the date of adjudication.
Bankrupt’s objection to confirmation of the order is predicated upon the contention that the exemption declared under section 55-a of the Insurance Law of the State of New York (Consol.Laws, c. 28) is applicable in the instant case because the bankrupt changed the beneficiary under the said policies and made them payable to his wife after the passage of the aforesaid statute and at a time when he was solvent. In view of the fact that the bankrupt was indebted to one Jacob Henig, a creditor herein, prior to March 31, 1927, the effective date of section 55-a, and that the claim arising thereon was in no sense contingent, the objection cannot be sustained. Section 55-a does not operate retroactively [In re Messinger (C.C.A.) 29 F.(2d) 158, 68 A. L.R. 1205], and accordingly the bankrupt’s act of changing the beneficiary under the aforesaid policies could not serve to prejudice or disturb the rights of creditors whose claims existed prior to the date the statute took effect.
Petition to review is dismissed, and the referee’s order confirmed. Settle order on notice.